DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al. (US 2018/0134164) in view of Wechsler et al (US 20190023139) and further in view of Peer (US 20180006474) and further in view of Bolger (US 4,800,328)

Re Claim 1; Elias discloses a defrosting method for a power transmission device (10) provided on a ground side, the power transmission device including: (Fig. 1)
a movable part (12) configured to come up and down with respect to the ground (Par. 0024); and 
an elevating mechanism (14) arranged on a lower side of the movable part in a vertical direction and configured to move the movable part up and down, (Par. 0024) 
wherein the movable part (12) includes a power transmission coil (12) for supplying electric power via a wireless connection to a power reception coil mounted on a vehicle, (Par. 0023) and 
a flat plate (housing surrounding the transmission device) provided on a lower side of the power transmission coil in the vertical direction, and plate has a penetration part penetrating in the vertical direction, the method comprising:
measuring a temperature of the power transmission device; comparing the measured temperature with a threshold preliminarily set for determining a freeze of the power transmission device so as to determine whether the power transmission device is frozen; (Par. 0028)
wherein the penetration part is partly located on an inner side of an outer circumference of the coil as viewed from a top side of the coil (Fig. 1)
Elias does not necessarily disclose a flat nonmagnetic plate provided on a lower side of the power transmission coil in the vertical direction, and the nonmagnetic plate has a penetration part penetrating in the vertical direction, the method comprising: 
and exciting the power transmission coil when determining that the power transmission device is frozen and a ferrite core arranged between the power transmission coil and the nonmagnetic plate and the penetration part allows magnetic flux from the power transmission coil to leak in the vertical direction to a rear side of the nonmagnetic plate so as to heat the elevation mechanism. 
However, Wechsler discloses a flat plate (the bottom port of the housing 3) provided on a lower side of the power transmission coil (4) in the vertical direction, and the nonmagnetic plate has a penetration part penetrating (13) in the vertical direction and the penetration part allows magnetic flux from the power transmission coil to leak in the vertical direction to a rear side of the nonmagnetic plate so as to heat the elevation mechanism.  the method comprising: (Fig. 3, par 0120-121 also the penetration part (13) inherently allows heat generated from the magnetic flux when the power transmission coil is induced with current to leak in the vertical direction to a rear side of the nonmagnetic plate).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to have added the penetrating holes of Wechsler to the device of Elisa motivated by the desire to vent the transmitter when excessive heat is generated within the transmitter housing and also used the vent holes to warm the hardware of the transmitting system.
The combination of Elisa in view of Wechsler does not disclose a flat nonmagnetic plate and exciting the power transmission coil when determining that the power transmission device is frozen.
However, Peer discloses a flat nonmagnetic plate and exciting the power transmission coil when determining that the power transmission device is frozen. (Par. 0055 The first housing 2 can be formed from any suitable material. With the first housing 2 it is only necessary to ensure that at least the side of the first housing 2 that is provided with a secondary conductor facing the direction of the charging operation is permeable to electromagnetic fields. The first housing 2 can be formed for example fully or partially from a suitable plastic material. And par 0101 the primary conductor is thus heated in this manner and ice and/or snow which is/are located at the first housing and/or the drive means are melted to render them neutral to the component parts.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date the invention to have warmed up the power transfer system of Elisa as shown by Peer by exciting the power transmission coils motivated by the desire to save cost by using fewer components in the construction of the power transmission system and also have a more affordable device for the user. 
The combination does not disclose a ferrite core arranged between the power transmission coil and the nonmagnetic plate. 
However, Bolger discloses a ferrite core (24, See C4L63-67) arranged between the power transmission coil (22) and the nonmagnetic plate (12) (see C6L5-10 for the material of the housing). (Claim 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to have located the coil on the core as shown by Bolger or replace the coil arrangement with the of Bolger motivated direct the excess magnetic flux generated by the core so that the heat generated by the core is used in keeping the elevation mechanism warmed by penetrating the penetration holes shown by Wechsler. 

Re Claim 2; Elias discloses a wireless power supply system comprising a power transmission device (10) provided on a ground side (Fig. 1) and 
a controller (22) configured to control the power transmission device, (Fig. 1)
the power transmission device including: a movable part (12) configured to come up and down with respect to the ground; (Fig. 1, Par. 0024)
an elevating mechanism (14) arranged on a lower side of the movable part in a vertical direction and configured to move the movable part up and down; (Par 0024) and 
a sensor (24) configured to measure a temperature of the power transmission device,(Par. 0027) wherein the movable part includes a power transmission coil (12) for supplying electric power via a wireless connection to a power reception coil mounted on a vehicle, (Par. 0023)
a determination unit configured to determine a freeze of the power transmission device, wherein the determination unit compares the temperature measured by the sensor with a threshold preliminarily set for determining the freeze of the power transmission device so as to determine whether the power transmission device is frozen, (Par. 0028)
Elias does not discloses a flat nonmagnetic plate provided on a lower side of the power transmission coil in the vertical direction, and a ferrite core arranged between the power transmission coil and the nonmagnetic plate the nonmagnetic plate has a penetration part penetrating in the vertical direction and the controller including: an inverter configured to excite the power transmission coil; and the inverter excites the power transmission coil when the determination unit determines that the power transmission coil is frozen and the penetration part allows magnetic flux from the power transmission coil to leak in the vertical direction to a rear side of the nonmagnetic plate so as to heat the elevation mechanism.
However, Wechsler discloses a flat plate (the bottom port of the housing 3) provided on a lower side of the power transmission coil (4) in the vertical direction, and the nonmagnetic plate has a penetration part penetrating (13) in the vertical direction, and the penetration part allows magnetic flux from the power transmission coil to leak in the vertical direction to a rear side of the nonmagnetic plate so as to heat the elevation mechanism. the method comprising: (Fig. 3, par 0120-121 also the penetration part (13) inherently allows heat generated from the magnetic flux when the power transmission coil is induced with current to leak in the vertical direction to a rear side of the nonmagnetic plate).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have added the penetrating holes of Wechsler to the device of Elisa motivated by the desire to vent the transmitter when excessive heat is generated within the transmitter housing and also used the vent holes to warm the hardware of the transmitting system.
The combination of Elisa in view of Wechsler does not disclose a flat nonmagnetic plate and exciting the power transmission coil when determining that the power transmission device is frozen.
However, Peer discloses an inverter (DC/AC, Fig. 2) configured to excite the power transmission coil (2); and the inverter excites the power transmission coil when the determination unit determines that the power transmission coil is frozen. (The inverter is directly connected to the transmitter coil 2 and thus would excites the power transmission coil when the determination unit determines that the power transmission coil is frozen)
a flat nonmagnetic plate and exciting the power transmission coil when determining that the power transmission device is frozen. (Par. 0055 The first housing 2 can be formed from any suitable material. With the first housing 2 it is only necessary to ensure that at least the side of the first housing 2 that is provided with a secondary conductor facing the direction of the charging operation is permeable to electromagnetic fields. The first housing 2 can be formed for example fully or partially from a suitable plastic material. And par 0101 the primary conductor is thus heated in this manner and ice and/or snow which is/are located at the first housing and/or the drive means are melted to render them neutral to the component parts.)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have warmed up the power transfer system of Elisa as shown by Peer by exciting the power transmission coils motivated by the desire to save cost by using fewer components in the construction of the power transmission system and also have a more affordable device for the user. 
The combination does not disclose a ferrite core arranged between the power transmission coil and the nonmagnetic plate. 
However, Bolger discloses a ferrite core (24, See C4L63-67) arranged between the power transmission coil (22) and the nonmagnetic plate (12) (see C6L5-10 for the material of the housing). (Claim 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to have located the coil on the core as shown by Bolger or replace the coil arrangement with the of Bolger motivated direct the excess magnetic flux generated by the core so that the heat generated by the core is used in keeping the elevation mechanism warmed by penetrating the penetration holes shown by Wechsler. 

Re Claim 3; Elias discloses a power transmission device provided on a ground side, the device comprising (Fig. 1): 
a movable part (12) configured to come up and down with respect to the ground (Par. 0024); 
an elevating mechanism (14) arranged on a lower side of the movable part in a vertical direction and configured to move the movable part up and down; and a sensor (24) configured to measure a temperature of the power transmission device, 
wherein the movable part includes a power transmission coil (12) for supplying electric power via a wireless connection to a power reception coil mounted on a vehicle, (Par. 0023) and 
a flat nonmagnetic plate provided on a lower side of the power transmission coil in the vertical direction, the nonmagnetic plate has a penetration part penetrating in the vertical direction, and the power transmission coil is excited when the power transmission device is determined to be frozen in accordance with the temperature measured by the sensor.
The penetrating part is partly located on an inner side of an outer circumference of the coil as viewed from a top side of the ferrite core and the penetration part allows magnetic flux from the power transmission coil to leak in the vertical direction to a rear side of the nonmagnetic plate so as to heat the elevation mechanism.
Elias does not necessarily disclose a flat nonmagnetic plate provided on a lower side of the power transmission coil in the vertical direction, and the nonmagnetic plate has a penetration part penetrating in the vertical direction, the method comprising: 
and exciting the power transmission coil when determining that the power transmission device is frozen and a ferrite core arranged between the power transmission coil and the nonmagnetic plate
However, Wechsler discloses a flat plate (the bottom port of the housing 3) provided on a lower side of the power transmission coil (4) in the vertical direction, and the nonmagnetic plate has a penetration part penetrating (13) in the vertical direction, and the penetration part allows magnetic flux from the power transmission coil to leak in the vertical direction to a rear side of the nonmagnetic plate so as to heat the elevation mechanism. the method comprising: (Fig. 3, par 0120-121 also the penetration part (13) inherently allows heat generated from the magnetic flux when the power transmission coil is induced with current to leak in the vertical direction to a rear side of the nonmagnetic plate).
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have added the penetrating holes of Wechsler to the device of Elisa motivated by the desire to vent the transmitter when excessive heat is generated within the transmitter housing and also used the vent holes to warm the hardware of the transmitting system.
The combination of Elisa in view of Wechsler does not disclose a flat nonmagnetic plate and exciting the power transmission coil when determining that the power transmission device is frozen.
However, Peer discloses a flat nonmagnetic plate and exciting the power transmission coil when determining that the power transmission device is frozen. (Par. 0055 The first housing 2 can be formed from any suitable material. With the first housing 2 it is only necessary to ensure that at least the side of the first housing 2 that is provided with a secondary conductor facing the direction of the charging operation is permeable to electromagnetic fields. The first housing 2 can be formed for example fully or partially from a suitable plastic material. And par 0101 the primary conductor is thus heated in this manner and ice and/or snow which is/are located at the first housing and/or the drive means are melted to render them neutral to the component parts.)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have warmed up the power transfer system of Elisa as shown by Peer by exciting the power transmission coils motivated by the desire to save cost by using fewer components in the construction of the power transmission system and also have a more affordable device for the user. 
The combination does not disclose a ferrite core arranged between the power transmission coil and the nonmagnetic plate. 
However, Bolger discloses a ferrite core (24, See C4L63-67) arranged between the power transmission coil (22) and the nonmagnetic plate (12) (see C6L5-10 for the material of the housing). (Claim 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to have located the coil on the core as shown by Bolger or replace the coil arrangement with the of Bolger motivated direct the excess magnetic flux generated by the core so that the heat generated by the core is used in keeping the elevation mechanism warmed by penetrating the penetration holes shown by Wechsler. 

Re Claim 5; Wechsler discloses wherein: the elevating mechanism includes a swing part configured to move the movable part up and down; and the penetration part is located to correspond to a position of the swing part. (Fig. 3)

Re Claim 6; Wechsler discloses further comprising a magnetic member (15a-b) provided in contact with the swing part. (Fig. 1)

Re Claim 7; Wechsler discloses further comprising a lid (12) configured to cover the penetration part in the vertical direction when the movable part is moved upward. (Fig. 3)

Re Claim 8; Wechsler discloses wherein the lid (12) is provided in the swing part, and is operated synchronously with an upward movement of the movable part so as to cover the penetration part in the vertical direction. (Fig. 3)

Response to Arguments
Applicant’s arguments, see Page 7-8, filed 02/22/22, with respect to the rejection(s) of claim(s) 1-3, 5-8 under 35.U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bolger 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
09/14/2021Primary Examiner, Art Unit 2836